Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In line 4 of the Abstract “means” has been changed to –way--.
In line 6 of the Abstract “means of” has been changed to –using--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not show nor suggest using an electromagnetic radio frequency field which radiates into a detection zone by using a radio frequency sensor in order to recognize consecutive objects on a conveying path wherein a time curve of a dielectric conductivity is measured in the detection zone by a radio frequency sensor and using this to determine contour information of consecutive objects from the time curve of the dielectric conductivity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       07/19/2022